DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examined herein: 1–20

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 does not particularly point out what "point of departure" means.  Since the examiner cannot infer Applicant's intended meaning without considerable speculation, this claim will not be examined with respect to the prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–20 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 
Mathematical concepts recited in the claims include "comparing a binding affinity …"; "a molecular docking simulation"; calculating "a Jaccard index"; and "reading-across a combination of risk-assessment values" including the combination techniques listed in claim 7.
Steps of evaluating, analyzing or organizing information recited in the claims include "identifying a first data-rich chemical surrogate for the query chemical"; "reading-across risk-assessment values …"; "comparing specific amino acids within the protein of interest with which the query chemical and the data-rich surrogate chemical interact"; and "including surrogacy information in the estimated risk assessment".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
None of claim 1 and its dependents recite any additional elements (i.e. elements other than the abstract idea).  They are wholly directed to an abstract idea.

Claim 12 is directed to a "system", comprising two "modules", an "analyzer" and a "generator", that implements algorithmic or data processing functions.  Said system and its components are defined neither in the claims nor in the specification, and as these terms are commonly used in the art, may encompass embodiments of the invention which are purely software.  Software, per se, is not statutory subject matter (MPEP 2106.03).  None of dependent claims 13–17 remedies this deficiency — they only 

Claim 18 is directed to "an estimated risk assessment for a query chemical".  This is information per se, which does not fall within any of the four statutory categories of inventions (MPEP 2106.03).  Dependent claims 19 and 20 further describe the manner in which the information is created, which does not remedy this deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18–20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varsou, et al. (Journal of Chemical Information and Modeling 2018).
Claim 18 is directed to "an estimated risk assessment for a query chemical, prepared by a method" as described.
This is a product-by-process claim: "an estimated risk assessment for a query chemical" is a product, albeit one that "do[es] not have a physical or tangible form, such as information" (MPEP In re Thorpe, 227 USPQ 964 at 966 (CAFC 1985); see also MPEP 2113 § I).
With respect to claim 18, Varsou teaches "predicting the toxicity of a substance based on its analogs" (Abstract).  Because the manner in which the risk assessment is generated does not patentably distinguish the claimed risk assessment from the toxicity prediction of Varsou, Varsou anticipates the claim.
Claims 19 and 20 recite further limitations of the method by which the risk assessment is made, which, again, does not patentably distinguish the invention from Varsou.  Varsou therefore also anticipates these claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1–9 and 11–17 are rejected under 35 U.S.C. 103 as being unpatentable over Varsou, et al. (Journal of Chemical Information and Modeling 2018) and Deng, et al. (Journal of Medicinal Chemistry 2004).
With respect to claims 1 and 12, Varsou teaches selecting one or more neighbor compounds that have similar physicochemical and biological properties of a target compound, and then generating a risk assessment for the target compound based on risk data of the neighbor compounds (p. 544 § "New Approach for the Read-Across Framework").  Varsou teaches that this method has been implemented as a computer software system (p. 545 § "toxFlow Application").
Varsou does not teach that comparing physicochemical properties of the target compound with the neighbor compound includes "comparing a binding affinity between the query chemical [i.e., target compound] and a protein of interest with a binding affinity between the first data-rich surrogate chemical [i.e., neighbor compound] and the protein of interest".
Deng teaches "a novel method for representing and analyzing 3D protein-ligand binding interactions" that includes "generation of an interaction fingerprint that translates 3D structural binding information from a protein-ligand complex into a one-dimensional binary string" (Abstract).  The similarity between fingerprints can be calculated (p. 340 § "3.1 Measurements of Similarity of Interaction Fingerprints"), which in turn "enabl[es] the search for molecules in a chemical database on the basis of expected interaction patterns to a target molecule [i.e. protein]" (e.g. p. 341 § "3. Data Mining Using SIFt").  Deng teaches that "the SIFt method facilitates and integrates several desirable functionalities including structural data visualization, organization, analysis, and mining, making it an attractive method for analyzing and profiling 3D binding interactions" (p. 344, mid. of col. 1).
With respect to claims 2 and 13, Deng teaches that the ligand-protein interactions, from which the fingerprints are generated, can be created by molecular docking simulations (p. 338 § "1. Selection of Protein-Ligand Complex Structures").

With respect to claim 4, Deng teaches that the fingerprints are compared using Tanimoto distances (p. 340 § "3.1. Measurements of Similarity of Interaction Fingerprints"), which is the Jaccard index of two ordered bit strings.
With respect to claims 5 and 16, Varsou teaches displaying the "universe", i.e. the neighboring  compounds from which the read-across value was calculated (p. 545, bot. of col. 2).
With respect to claims 6 and 17, Varsou teaches identifying a plurality of neighbor (i.e. "surrogate") compounds (p. 544, bot. of col. 2).
With respect to claim 7, Varsou teaches that the read-across value is a weighted mean of the neighbor compound values (p. 545, eqn. 5), which constitutes "Bayesian bootstrapping" (see specification ¶ 0025).
With respect to claims 8 and 15, Varsou teaches that the read-across data can also include toxicity evaluations (p. 544 § "New Approach for the Read-Across Framework"), which constitute "a hazard assessment".
With respect to claims 9 and 11, Varsou teaches that the toxicity assessment includes identification of gene sets or pathways likely associated with the compound (p. 544 § "Gene Set Variation Analysis"), which constitutes "an adverse outcome pathway" and a "potential exposure pathway".
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the ligand-protein binding fingerprints of Deng as one of the physicochemical descriptors in the prima facie obvious.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631